Citation Nr: 0525480	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  00-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed migraine 
headaches.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active duty service from September 1979 to 
November 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The Board remanded this matter to the RO in April 2001, 
December 2003, and January 2005 for additional development of 
the record.  

The appeal is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

At the outset, the Board apologizes to the veteran for the 
seemingly unnecessary delay in the processing of his claim.  

In its January 2005 Remand, the Board stated the following:

In July 2004, the veteran was afforded a neurologic 
examination to determine whether he suffers from 
migraine headaches and, if so, whether there is a 
nexus between these migraine headaches and any 
event in service.  

The examination report reflects that the examiner 
requested a magnetic resonance imaging (MRI) and an 
electroencephalogram (EEG) to exclude any 
structural brain lesion or any electrical 
abnormality of brain function.  The foregoing 
reports are not contained within the record.  

The RO must obtain these reports and ask the July 
2004 VA examiner to comment upon the results as 
they pertain to the issue of whether the veteran 
suffers from migraine headaches that are related to 
service.  

The RO did not associate the requested reports of the MRI 
with the record.  In addition, the July 2004 VA examiner did 
not answer the question posed.  

Indeed, the most recent medical opinion of record dated in 
February 2005 is, most surprisingly, related to an 
examination of another veteran.  

In its January 2005 remand, the Board also stated:

The veteran has not been given notice of the 
current version of 38 C.F.R. § 3.159 (2004).  The 
Supplemental Statement of the Case issued pursuant 
to this remand must contain the foregoing provision 
in full. 

The RO did not include the current version of 38 C.F.R. 
§ 3.159 in its July 2005 Supplemental Statement of the Case.  

The Board instructs the RO to undertake the action called for 
in its January 2005 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (holding that compliance with remand 
instructions is neither optional nor discretionary and that 
where remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to obtain the MRI results 
referred to in the July 2004 VA 
neurologic examination and incorporate 
them into the record.  

2.  The RO must take all indicated action 
to contact the July 2004 VA examiner and 
ask him to comment upon the results of 
the MRI and EEG conducted pursuant to the 
July 2004 VA neurologic examination.  
Then the examiner again should opine as 
to whether the veteran currently suffers 
from separate and distinct disability 
manifested by migraine headaches and, if 
so, whether the migraine headache 
disability at least as likely as not had 
its clinical onset during his period of 
active service.  Of course, a rationale 
for all conclusions must be provided.  

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
supplemental statement of the case must 
also apprise the veteran of the current 
version of 38 C.F.R. § 3.159.  An 
appropriate period of time should be 
allowed for a response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



